Exhibit 10.34
HILLENBRAND, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT

     
Name of Grantee:
  No. of Shares:  
Grant Date:
  Price per Share:

This Non-Qualified Stock Option Agreement (this “Agreement”) by and between
HILLENBRAND, INC. (the “Company”) and the Grantee named above (referred to below
as “you”) evidences the grant by the Company of a Non-Qualified Stock Option to
you on the date stated above (the “Grant Date”) and your acceptance of such
Option in accordance with the provisions of the Hillenbrand, Inc. Stock
Incentive Plan, as amended from time-to-time (the “Plan”).
Your Option is subject to the terms and conditions set forth in the Plan (which
is incorporated herein by reference), any rules and regulations adopted by the
Board of Directors of the Company or the committee of the Board which
administers the Plan (collectively, the “Committee”), and this Agreement. In the
event of any conflict between the provisions of the Plan and the provisions of
this Agreement, the terms, conditions and provisions of the Plan shall control,
and this Agreement shall be deemed to be modified accordingly. This grant
becomes effective only if you sign and return to the Company a copy of this
Agreement evidencing your understanding of the terms and conditions of your
Option. Any terms used in this Agreement as capitalized defined terms that are
not defined herein shall have the meanings set forth in the Plan.
1. Option Grant. You have been granted an option (the “Option”) to purchase the
number of shares of the Company’s Common Stock, without par value (“Common
Stock”), set forth above. The Option is a “non-qualified stock option” and is
not an incentive stock option within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).
2. Option Price. The price at which you may purchase the shares of Common Stock
covered by the Option is the price per share set forth above.
3. Term of Option. Your Option expires in all events on the tenth anniversary of
the Grant Date (the “Latest Expiration Date”). Your Option, however, may expire
prior to such Latest Expiration Date (in the event of the termination of your
employment by the Company or one of its Subsidiaries) as provided in paragraph 7
of this Agreement. Notwithstanding anything else to the contrary contained in
this Agreement, in no event can your Option be exercised after the Latest
Expiration Date set forth in this paragraph 3 or after an earlier expiration
date provided under paragraph 7.

 

 



--------------------------------------------------------------------------------



 



4. Vesting of Option.
(a) Unless it becomes exercisable on an earlier date as provided in paragraphs
4(b) or 7 below and subject to those paragraphs, your Option will become
exercisable with respect to the first 33-1/3 percent of the shares of Common
Stock covered by the Option on the first anniversary of the Grant Date and your
Option will become exercisable with respect to the second and third
33-1/3 percent of the shares covered by Option on the second and third
anniversaries of the Grant Date, respectively, provided that you are and have
been continuously employed since the Grant Date as an employee of the Company or
one of its Subsidiaries on each such date.
(b) In the event of a Change in Control of the Company (as such term is defined
in the Plan), if you are employed by the Company or one of its Subsidiaries at
the time such Change in Control occurs, and if you have been continuously
employed by the Company or one of its Subsidiaries since the Grant Date, then
your Option will become immediately exercisable as to all shares of Common Stock
at the time such event occurs.
5. Manner of Exercise. To the extent your Option has become exercisable with
respect to certain shares, you may, subject to limitations under applicable law,
exercise the Option to purchase all or any part of such shares at any time on or
before the date the Option expires, but in no case may fewer than 100 shares be
purchased at any one time except to purchase a residue of fewer than 100 shares.
You may exercise your Option by giving written notice to the Company on a form
acceptable to the Company specifying the number of shares of Common Stock
desired to be purchased under this Agreement. The notice must be hand delivered,
faxed, or mailed to the Company at its corporate headquarters (currently One
Batesville Boulevard, Batesville, Indiana 47006-7756); Attention: General
Counsel. The notice must be accompanied by payment of the aggregate option price
for such shares, which payment may be made in the following ways: in cash; by
delivery of shares of Common Stock; by broker-assisted cashless exercise; or by
a combination of the above, in each case subject to the terms and conditions set
forth in paragraphs 6(a), 6(b), and 6(c) below. Your Option will be deemed
exercised on the date your notice of exercise (with required accompaniments as
described in paragraph 6) is received by the General Counsel of the Company at
its corporate headquarters during regular business hours.
6. Satisfaction of Option Price.
(a) Payment of Cash. Your Option may be exercised by payment of the option price
in cash (including cash equivalents, such as check, bank draft, money order, or
wire transfer to the order of the Company).
(b) Payment in Common Stock. Your Option may be exercised by the delivery of
unencumbered shares of Common Stock already owned by you for at least six months
(either by actual delivery of the shares or by providing an affidavit affirming
ownership of the shares in form and manner approved by the Committee). The
shares will be valued at their fair market value on the date of exercise as
provided in the Plan. The stock certificates for the shares you deliver in
payment of the exercise price must be duly endorsed or accompanied by
appropriate stock powers. Only stock certificates issued solely in your name or
jointly in your and your spouse’s name may be delivered. Only whole shares may
be delivered. Any portion of the exercise price in excess of the fair market
value of a whole number of shares must be paid in cash. If a certificate
delivered in exercise of your Option evidences more shares than are needed to
pay the exercise price, an appropriate replacement certificate will be issued to
you for the excess shares.

 

-2-



--------------------------------------------------------------------------------



 



(c) Broker-Assisted Cashless Exercise. You may exercise your Option by executing
and delivering the documents necessary to irrevocably authorize a broker
acceptable to the Company to sell shares of Common Stock (or a sufficient
portion of such shares) acquired upon exercise of the Option and remit to the
Company a sufficient portion of the sale proceeds to pay the entire option price
and any withholding tax obligation resulting from such exercise.
7. Effects of Termination of Employment.
(a) General. The provisions of this Section apply to your Option in the event of
the termination of your employment with the Company or one of its Subsidiaries
prior to the Latest Expiration Date. Authorized leaves of absence from the
Company or a Subsidiary, or transfers of employment between or among the Company
and/or any of its Subsidiaries, shall not constitute a termination of employment
for purposes of this Agreement.
(b) Prior to First Anniversary. If your employment with the Company or one of
its Subsidiaries terminates for any reason or under any circumstances whatsoever
prior to the first annual anniversary of the Grant Date, and if this Option has
not previously become exercisable under Section 3(b) by reason of a Change in
Control that occurred prior to the termination of your employment, then your
Option will expire at the time of the termination of your employment and will
not be, and will never become, exercisable as to any of the shares of Common
Stock.
(c) On or After First Anniversary. If your employment with the Company or one of
its Subsidiaries terminates on or after the first annual anniversary of the
Grant Date, the following provisions apply to your Option:
(i) Retirement. If your employment terminates for any reason or under any
circumstances other than your death or your discharge by the Company or a
Subsidiary for Cause (as defined below), and if at the time of such termination
of employment you are at least fifty-five (55) years old and have completed not
less than five (5) continuous years of employment with the Company or a
Subsidiary ending on such date of termination, your termination of employment
will be deemed to be a retirement for purposes of this Option (notwithstanding
the fact that it might also fall within one of the other subsections set out
below), and upon such retirement this Option (A) will become fully exercisable
as to all shares of Common Stock upon such termination of employment, and
(B) will expire on (and may be exercised at any time on or before but not after)
the earlier of (1) the date that is the fifth (5th) annual anniversary of the
date on which your employment terminated; or (b) the Latest Expiration Date (as
defined in Section 3). For purposes of determining whether you have had five
(5) continuous years of employment prior to your termination of employment under
this subsection, any period of continuous employment by Hill-Rom Holdings, Inc.
or one of its Subsidiaries prior to April 1, 2008, shall be counted as if you
were employed by the Company during such period of employment.

 

-3-



--------------------------------------------------------------------------------



 



(ii) Disability or Death. If your employment terminates by reason of your
disability (as determined by the Committee) or by reason of your death, then
upon such termination this (A) Option will become fully exercisable as to all
shares of Common Stock upon such termination of employment, and (B) will expire
on (and may be exercised at any time on or before but not after) the earlier to
occur of (1) the date that is the fifth (5th) annual anniversary of the date on
which your employment terminated; or (b) the Latest Expiration Date (as defined
in Section 3).
(iii) Termination Without Cause or With Good Reason. If your employment is
terminated by the Company or a Subsidiary without Cause for terminating your
employment, or if you voluntarily terminate your employment with the Company or
a Subsidiary but have Good Reason (as defined below) for doing so (this
provision relating to a termination of employment by you for “Good Reason” will
not be applicable to you if you do not have a written employment agreement
defining the term Good Reason, and your Option will not be subject to the
provisions of this clause (iii) in such event), then in either of such events
this Option (A) will be exercisable only as to that number of shares as to which
it has become exercisable on or prior to the date your employment is terminated
(and will not become further exercisable thereafter), and (B) will expire on
(and may be exercised at any time on or before but not after) the earlier to
occur of (1) the date that is the fifth (5th) annual anniversary of the date on
which your employment terminated; or (b) the Latest Expiration Date (as defined
in Section 3).
(iv) Termination Under Other Circumstances. If your employment is terminated
under any circumstances not falling within one of the above clauses (i)-(iii) of
this subsection (c), then upon your termination of employment this Option
(A) will be exercisable only as to that number of shares as to which it has
become exercisable on or prior to the date your employment is terminated (and
will not become further exercisable thereafter), and (B) will expire on (and may
be exercised at any time on or before but not after) the earlier to occur of
(1) the date that is thirty (30) days after the date on which your employment
terminated; or (b) the Latest Expiration Date (as defined in Section 3).
(d) Adjustments by the Committee. The Committee may, in its discretion,
exercised before or after your termination of employment, declare all or any
portion of your Option immediately exercisable and/or permit all or any part of
your Option to remain exercisable for such period designated by it after the
time when the Option would have otherwise terminated as provided in the
applicable portion of paragraph 7(a), but not beyond the expiration date of your
Option as set forth in paragraph 3 above.

 

-4-



--------------------------------------------------------------------------------



 



(e) Committee Determinations. For purposes of this Agreement and the Plan, the
Committee shall have absolute discretion to determine the date and circumstances
of termination of your employment, and its determination shall be final,
conclusive and binding upon you.
8. Restrictions on Option Exercise.
(a) Even though your Option is otherwise exercisable, your right to exercise the
Option will be suspended if the Committee determines that your exercise of the
Option would violate applicable laws or regulations. The suspension will last
until the exercise would be lawful. Any such suspension will not extend the term
of your Option. The Company has no obligation to register the Common Stock
covered by your Option under federal or state securities laws or to compensate
you for any loss caused by the implementation of this paragraph 8.
(b) Even though your Option is otherwise exercisable, the Committee may refuse
to permit such exercise if it determines, in its discretion, that any of the
following circumstances is present:
(i) the shares to be acquired upon such exercise are required to be registered
or qualified under any federal or state securities law, or to be listed on any
securities exchange or quotation system, and such registration, qualification,
or listing has not occurred;
(ii) the consent or approval of any government regulatory body is required or
desirable and has not been obtained;
(iii) an agreement by you with respect to the disposition of shares to be
acquired upon exercise of your Option is determined by the Committee to be
necessary or desirable in order to comply with any legal requirements and you
have not executed such agreement; or
(iv) the issuance, sale or delivery of any shares of Common Stock is or may in
the circumstances be unlawful under the laws or regulations of any applicable
jurisdiction.
9. Income Tax Withholding. In connection with the exercise of your Option, you
will be required to pay, or make other arrangements satisfactory to the
Committee, to satisfy any applicable tax withholding liability. You may elect to
have the tax withholding obligation satisfied by having the Company retain
shares of Common Stock, otherwise deliverable to you upon exercise of your
Option, having a value equal to the amount of your withholding obligation. If
you fail to satisfy your tax withholding obligation in a time and manner
satisfactory to the Committee, the Company shall have the right to withhold the
required amount from your salary or other amounts payable to you.
Any election to have shares withheld must be made (in the manner acceptable to
the Company) on or before the date you exercise your Option.

 

-5-



--------------------------------------------------------------------------------



 



The amount of withholding tax paid by you to the Company will be paid to the
appropriate federal, state and local tax authorities in satisfaction of the
withholding obligations under the tax laws. The total amount of income you
recognize by reason of exercise of the Option will be reported to the
appropriate taxing authorities in the year in which you recognize income with
respect to the exercise. Whether you owe additional tax will depend on your
overall taxable income for the applicable year and the total tax remitted for
that year through withholding or by estimated payments.
10. Non-transferability of Option. The Option granted to you by this Agreement
may be exercised only by you, and may not be assigned, pledged, or otherwise
transferred by you, with the exception that in the event of your death the
Option may be exercised (at any time prior to its expiration or termination as
provided in paragraphs 3 and 7) by the executor or administrator of your estate
or by a person who acquired the right to exercise your Option by bequest or
inheritance or by the laws of descent and distribution.
11. Definitions. For purposes of this Agreement, the terms “Cause” and “Good
Reason” shall have the following meanings:
(a) “Cause” means:
(i) if the Employee is a party to a written employment agreement with the
Company or a Subsidiary that defines “cause” or a comparable term, the
definition in that employment agreement, and
(ii) if not, the Company’s good faith determination that the Employee has:
(1) failed or refused to comply fully and timely with any reasonable instruction
or order of the Company or applicable Subsidiary, provided that such
noncompliance is not based primarily on the Employee’s compliance with
applicable legal or ethical standards;
(2) acquiesced or participated in any conduct that is dishonest, fraudulent,
illegal (at the felony level), unethical, involves moral turpitude, or is
otherwise illegal and involves conduct that has the potential to cause the
Company or a Subsidiary or any of their respective officers or directors
embarrassment or ridicule;
(3) violated any applicable Company or Subsidiary policy or procedure, including
the Company’s Code of Ethical Business Conduct; or
(4) engaged in any act that is contrary to the best interests of or would expose
the Company, a Subsidiary, their related businesses, or any of their respective
officers or directors to probable civil or criminal liability, excluding the
Employee’s actions in accordance with applicable legal and ethical standard.

 

-6-



--------------------------------------------------------------------------------



 



(b) “Good Reason” means, if the Employee, at termination of employment, is a
party to a written employment agreement with the Company or a Subsidiary, the
definition given to that term or a comparable term in that agreement, if any.
12. Adjustment in Certain Events. In the event of any merger, reorganization,
consolidation, sale of substantially all assets, recapitalization, stock
dividend, stock split, spin-off, split-up, split-off, distribution of assets or
other change in corporate structure occurring after the effective date of this
award, the Board shall adjust the number and kind of shares of Common Stock
covered by your Option, and the exercise price, to reflect the change and such
adjustment shall be conclusive and binding upon you and the Company.
13. Forfeiture. Your Option and any Common Stock acquired under the Plan and any
gain from the sale of any Common Stock acquired under the Plan are required to
be forfeited by you, including after exercise or vesting, if, during your
employment or within one (1) year following your termination of employment (or
any longer period specified in any applicable employment or severance agreement
with the Company), you engage in Disqualifying Conduct, which shall mean: (i)
your performance of service (including service as an employee, director, or
consultant) for a competitor of the Company or its Subsidiaries or the
establishing by you of a business which competes with the Company or its
Subsidiaries; (ii) your solicitation of employees or customers of the Company or
its Subsidiaries; (iii) your improper use or disclosure of confidential
information of the Company or its Subsidiaries; or (iv) your material misconduct
in the performance of your duties for the Company or its Subsidiaries, as
determined by the Committee.
14. No Guarantee of Employment. The grant of this Option does not constitute an
assurance of continued employment for any period or in any way interfere with
the Company’s right to terminate your employment or to change the terms and
conditions of your employment.
15. Other Plans. You acknowledge that any income derived from your Option (or
the sale of Common Stock underlying your Option) will not affect your
participation in, or benefits under, any other benefit plan maintained by the
Company.
16. Administration. The Committee has the sole power to interpret the Plan and
this Agreement and to act upon all matters relating to Options granted under the
Plan. Any decision, determination, interpretation, or other action taken
pursuant to the provisions of the Plan by the Committee shall be final, binding,
and conclusive.
17. Amendment. The Committee may from time to time amend the terms of this grant
in accordance with the terms of the Plan in effect at the time of such
amendment, but no amendment which is unfavorable to you can be made without your
written consent.

 

-7-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the Company and you have executed this Agreement effective as
of the Grant Date.

                  ACCEPTED BY EMPLOYEE:   HILLENBRAND, INC.      
By: 
      By:         
 
 
   
 
     
Printed:
      Title:      
 
 
 
     
 
   
 
        Printed:      
 
         
 
   

 

-8-